  Case 2:20-ap-02007 Doc 1-1 Filed 06/11/20 Entered 06/11/20 16:42:23                                   Desc
                   Exhibit A (1) MTI Granting Clause Page 1 of 3


         This MASTER TRUST INDENTURE is made and entered into                         as   of June 1, 2008,   by
and between HERBERT J. THOMAS MEMORIAL HOSPITAL ASSOCIATION,                                            a   West
Virginia ñonstock, nonprofit corporation (“Thomas” or the “Corporation”), CHARLESTON
HOSPITAL, INC., a West Virginia nonstock, nonprofit corporation (“CHI”), THOMAS
MEMORIAL HOSPITAL FOUNDATION, INC., a West Virginia nonstock, nonprofit
corporation (“TMHF”), and UNITED BANK, INC., a West Virginia banking corporation duly
established, existing and authorized to accept and execute trusts of the character set out herein
under and by virtue of the laws of the State of West Virginia, with its corporate trust office in
Charlestoh, West Virginia, as trustee (the “Master Trustee”);

                                               WITNESSETH:


         WHEREAS, the Corporation desires       provide in this Master Indenture for other legal
                                                    to
entities to  join  with it in the future in pooling credit resources in order to achieve lower
borrowing costs and to become jointly and severally liable with the Corporation and such other
entities fOr the payment of the Obligations and the performance of all covenants contained herein
(the Corporation and each legal entity incurring such joint and several liability in accordance
with the terms hereof are herein referred to individually as a “Member” and collectively as the
“Members” or the “Obligated Group”); and


         \~‘4HEREAS,   the Thomas Health     System,      Inc.   (the “Health System”) is the sole member of
Thomas and CHI; and


        WHEREAS, the Health System, Thomas and CHI are authorized by law, and deem it
necessary and desirable that Thomas and CHI and, when the Health System becomes a member
of the Obligated Group, the Health System be able, to issue Obligations, as hereinafter defined,
of
     severa~ series in connection with its lawful and proper corporate purposes; and
         WHEREAS,      TMHF      was   organized   for the purpose of supporting Thomas and deems it
necessary and desirable that it be able to be       jointly and severally liable for Obligations issued by
or on behalf of Thomas hereunder;



          WHEREAS, all    acts   and
                                things necessary to make this Master Indenture the valid, binding
and legal obligation of the Corporation and other Members of the Obligated Group according to
its terms’ have been done and performed; the execution of this Master Indenture has in all
respects been duly authorized; the Corporation and the other Members of the Obligated Group
and TMHF as a Special Member of the Obligated Group, in the exercise of the legal right and
power vested respectfully vested in them, execute this Master Indenture; and the Corporation and
other Members of the Obligated Group may make, execute, issue and deliver one or more

Obligatic~ns of various   series; and

          WHEREAS, the Master Trustee agrees         to   accept and administer the   trusts created   hereby.

                                            GRANTING CLAUSE


       NOW, THEREFORE, in consideration of the premises and of the acceptance by the
Master Trustee of the trusts hereby created and of the giving of consideration for and the
acceptance of the Obligations created hereunder, and of other good and lawful consideration, the



(C 1356879.7)
  Case 2:20-ap-02007 Doc 1-1 Filed 06/11/20 Entered 06/11/20 16:42:23                                      Desc
                   Exhibit A (1) MTI Granting Clause Page 2 of 3


receipt ai~d sufficiency of which are hereby acknowledged, and to secure the payment of the
principal cf, premium, if any, and interest on the Obligations issued, authenticated and delivered
by Members of the Obligated Group, and the performance and observance of all of the covenants
and conditions herein or therein contained, the Corporation and CHI have executed and delivered
this Master Indenture and covenant and agree with the Master Trustee for the equal and
proportionate benefit of the holders from time to time of Obligations issued hereunder, as
follows:


               As   security for its obligation to make payments on the Obligations issued
hereunder, the Obligated Group hereby GRANTS, CONVEYS, SETS OVER AND PLEDGES
to the Master Trustee a security interest in all Gross Receipts of the Obligated Group (the “Gross

Receipts Pledge”) for the benefit of the Holders of such Obligations; provided, that the Gross
Receipts pledge shall be subject and subordinate to Permitted Encumbrances as provided herein;
and provided, further, that the existence of such security interest shall not prevent the

expenditure, deposit or commingling of Gross Receipts and other collateral pledged by the
Obligated Group so long as all required payments in connection with such Notes and other
Obligations are made when due. Without limiting the generality of the foregoing, this security
interest s~iall apply to all Gross Receipts, whether now existing or hereafter coming into
existenceand whether now owned or held or hereafter acquired by the Obligated Group. If any
payment required in connection with the Obligations is not made when due, any Gross Receipts
subject to this security interest which are then on hand and any such Gross Receipts thereafter
received shall not be commingled or deposited, but shall immediately, or upon receipt, be
transferred to the Master Trustee for deposit in the Gross Receipts Account described below.


               As   security   for the   obligation   of Thomas  make payments on Obligations issued
                                                                  to

byor on its behalf hereunder, TMHF, as a Special              Member of the Obligated Group, hereby
GRANTS, CONVEYS, SETS OVER AND PLEDGES                            to   the Master Trustee   a   security   interest
in all Gross   Receipts of TMI-IF (the “Special Gross Receipts Pledge”) for the benefit of the
Holders of such   Obligations issued by or on behalf of Thomas; provided, that the Gross Receipts
Pledge   shall be  subject and subordinate to Permitted Encumbrances as provided herein; and
provided,~ further, that the existence of such security interest shall not prevent the expenditure,
deposit o~ commingling of Special Gross Receipts by TMHF so long as all required payments in
connection with such Notes and other Obligations issued by or on behalf of Thomas are made
when due. Without limiting the generality of the foregoing, this security interest shall apply to
all Special Gross Receipts, whether now existing or hereafter coming into existence and whether
now owned or held or hereafter acquired by TMHF. If any payment required in connection with

the Obligations issued by or on behalf of Thomas is not made when due, any Special Gross
Receipts subject to this security interest which are then on hand and any such Special Gross
Receipts thereafter received shall not be commingled or deposited, but shall immediately, or
upon receipt, be transferred to the Master Trustee for deposit in the TMHF Subaccount in the
Gross Receipts Account described below. Within the parameters set forth in this paragraph,
references to Gross Receipts in this Master Indenture shall include the Special Gross Receipts
and Members of the Obligated Group shall include TMHF; provided, that the Special Gross
Receipts are pledged only to and may be used only for Obligations issued by or on behalf of
Thomas and TMHF shall be jointly and severally liable only for the Obligations issued by or on
behalf of Thomas. Except as provided in Section 404, in no event may the Gross Receipts or any
other assets of TMHF be pledged to or used for any Obligation or other Indebtedness of any



                                                        2
{C1356879.7}
     Case 2:20-ap-02007 Doc 1-1 Filed 06/11/20 Entered 06/11/20 16:42:23                                                Desc
                      Exhibit A (1) MTI Granting Clause Page 3 of 3

Member of the          Obligated Group        other than Thomas       or   may TMHF be considered liable                on   the
Obligation     or     other Indebtedness of any Member of the            Obligated Group        other than Thomas.


                      The Master Trustee is         hereby      authorized and directed to establish                a   Gross
Receipts Account,          into which there shall be            deposited   upon the      occurrence     of   an   Event of
Default under this Master Indenture any and all Gross Receipts of the Obligated Group. The
Master Trustee shall establish the TMI-IF Subaccount therein for the Special Gross Receipts as
described above.          Upon   the   occurrence   of   an   Event of   Default, the Master Trustee shall take all
action necessary to insure that all such Gross Receipts are deposited into the Gross Receipts
Account, including, but not limited to, depositing directly all payments received and directing all
debtors and payors of the Obligated Group to make all payments due to the Obligated Group
Members to the Gross      Receipts Account. The Gross Receipts Account and all amounts
contained therein shall be subject to the lien of this Master Indenture in favor of the Holders of
Obligations. Amounts on deposit in the Gross Receipts Account shall be transferred to payment
of debt s~rvice on Obligations due and past due and shall otherwise be applied by the Obligated
Group for its purposes until the Master Trustee gives written notice to the Obligated Group of the
exercise of remedies under this Master Indenture as a secured party and enforces its right and
interest to such Account and the amounts on deposit therein. The Master Trustee is hereby
authorized to take such self-help and other measures that a secured party is entitled to take under
the Unifoirn Commercial Code. Upon a cure or waiver of the Event of Default that caused the
funding o~f such Account, the Master Trustee shall transfer the amounts on deposit in the Gross
Receipts Account to the Obligated Group Agent.


                                                       ARTICLE I


                                   DEFINITIONS AND CONSTRUCTION


         Section 101.        Definitions. In addition to the words and                 terms   elsewhere defined in this
Master    Indenture, the      following words and terms as used in this                Master Indenture shall have the
following meanings          unless the context     or use     indicates another   or   different   meaning    or   intent:


          “Accelerable Instrument”                any Obligation or any mortgage, indenture, loan
                                               means

agreement        or   other instrument under which there has been issued or incurred, or by which there
is   secure~l,    any Indebtedness evidenced             by    an                 which
                                                                     Obligation or instrument
                                                                    Obligation,
provides that, upon the occurrence of an event of default under such Obligation or instrument,
the holder thereof may request that the Master Trustee declare such Obligation or Indebtedness
due and payable prior to the date on which it would otherwise become due and payable.


       “Account Receivable”            or   “Account” has the       meaning given      it in the West   Virginia    Uniform
Commercial Code and, except as used in “account for,” means a right to payment of a monetary
obligation, whether or not earned by performance: (i) For property that has been or is to be sold,
leased, licensed, assigned         or      disposed of; (ii) for services rendered or to be rendered;
                                        otherwise
(iii) for a policy of insurance issued or to be issued; (iv) for a secondary obligation incurred or to
be incurred; (v) for energy provided or to be provided; (vi) for the use or hire of a vessel under a
charter or other contract; (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card; or (viii) as winnings in a lottery or other game of chance
operated or sponsored by a state, governmental unit of a state or person licensed or authorized to

                                                                3
{C1356879.7}
